Citation Nr: 0300401	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for trigeminal 
neuralgia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to April 
1953 and from February 1955 to October 1957.

This case comes before the Board of Veterans' Appeals 
(Board) from a March 1997 RO decision which denied service 
connection for trigeminal neuralgia (also known as tic 
douloureux).  The Board remanded the claim to the RO in 
April 2001 for additional development.


FINDING OF FACT

The veteran's trigeminal neuralgia began many years after 
service, and was not caused by any incident of service.  


CONCLUSION OF LAW

Trigeminal neuralgia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002);  38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
May 1952 to April 1953 and from February 1955 to October 
1957.  His service medical records show no complaints, 
findings, or diagnosis of trigeminal neuralgia.

A VA examination given to the veteran in January 1958 
shortly after his last separation from service shows no 
indication of trigeminal neuralgia.  It was noted that his 
neurological examination was within normal limits.

VA medical records from 1987 note the veteran complained 
of left-sided facial pain in the trigeminal nerve 
distribution; he indicating a 4 year history of symptoms; 
and there was an assessment of tic douloureux.  His 
condition was indicated as being of uncertain etiology in 
1988.  When treated for the condition in 1990, he gave a 7 
year history of experiencing facial pain, and it was noted 
that his left facial pain was assessed as trigeminal 
neuralgia.  Treatment notes from 1991 show the veteran 
having relief of his facial pain following a nerve block 
in 1990.  Treatment records from 1996 and 1997 contain 
notations of trigeminal neuralgia.  

In June 1996, the veteran submitted his claim for service 
connection for trigeminal neuralgia.

In July 1999, the veteran testified at an RO hearing.  He 
testified that he had three or four teeth extractions in 
1952 while in basic training and that the last extraction 
was particularly difficult.  He said that he had twitching 
above his lip and in his eye following these extractions.  
He indicated that he would refer to his symptoms as 
headaches, out of fear that he would be sent back to the 
dentist.  He stated that in the last 10 years he had been 
given alcohol nerve blocks for trigeminal neuralgia and 
that these had provided him with relief.  He reported that 
his pain was intermittent, but would be worse each time it 
came back.  He stated his belief that extraction of teeth 
in service was the initial triggering of his pain, and 
reported that he had not sought treatment for this 
condition for many years after service.

The veteran canceled a Travel Board hearing set for July 
2000.  He submitted written statements claiming that his 
current trigeminal neuralgia began with dental treatment 
in service.  He also submitted portions of Internet 
articles containing general information on the disorder. 


II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for 
service connection for trigeminal neuralgia.  Relevant 
medical records have been obtained, and a VA examination 
is not necessary to to decide the claim.  The Board finds 
that the notice and duty to assist provisions of the law 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records are negative for 
trigeminal neuralgia.  Post-service medical records show 
no indication of this condition until the 1980s, many 
years after the veteran's last period of active duty ended 
in 1957.  Medical records from the 1980s and 1990s include 
a history of symptoms of trigeminal neuralgia being 
present for only a few years (i.e., beginning many years 
after service).  The medical treatment records do not 
suggest that the condition is due to any incident of the 
veteran's service.  The generic Internet articles 
submitted by the veteran offer no persuasive reason why 
his own trigeminal neuralgia might be related to service.  
While the veteran has stated his belief that his 
trigeminal neuralgia began as a result of extraction of 
teeth in service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992). 

The weight of the credible evidence establishes that the 
veteran's trigeminal neuralgia began many years after 
service, and was not caused by any incident of service.  
The Board concludes that the condition was not incurred in 
or aggravated by service.  As the preponderence of the 
evidence is against the claim for service connection for 
trigeminal neuralgia, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for trigeminal neuralgia is denied.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

